United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-51221
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BONNIE MARIE HOUSE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:02-CR-400-ALL
                       --------------------

Before BENAVIDES, DENNIS and OWEN, Circuit Judges.

PER CURIAM:*

     Bonnie Marie House (“House”) appeals the conviction based on

her guilty plea to bank robbery by force or violence, in

violation of 18 U.S.C. § 2113(a).   She contends, for the first

time on appeal, that her bank robbery conviction must be vacated

because there was not an adequate factual basis to establish that

she robbed the bank by intimidation, an essential element of her

alleged offense.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-51221
                                  -2-

     Because House raised this issue for the first time on

appeal, she must show a plain error that affects her substantial

rights and that seriously affects the fairness, integrity, or

public reputation of judicial proceedings.        United States v.

Baymon, 312 F.3d 725, 728 (5th Cir. 2002).        In her brief, House

asserts that the proper standard of review is clear error because

she attempted to raise this issue before the district court in a

pro se motion.     This argument is unavailing.    House was

represented by counsel in the district court.       Therefore, she

could not file a pro se motion, and the district court properly

struck her pro se motion without addressing the factual basis

claim.   See Neal v. Texas, 870 F.2d 312, 315-16 (5th Cir. 1989).

Further, for the reasons set forth below, the district court did

not commit error, clear or plain.

     To support the factual basis of House’s plea, “[t]he record

must reveal specific factual allegations supporting each element

of the offense.”     United States v. Adams, 961 F.2d 505, 508 (5th

Cir. 1992).   When reviewing the factual basis of House’s plea,

this court examines the entire record.      United States v. Vonn,

535 U.S. 55, 59 (2002).

     An essential element of House’s plea was the use of

intimidation, which in this context “means to make fearful or to

put into fear.”     United States v. McCarty, 36 F.3d 1349, 1357

(5th Cir. 1994).     The record need not contain evidence of an

express verbal threat or a threatening display of a weapon.          Id.
                            No. 04-51221
                                 -3-

Intimidation is established if an ordinary person in the teller's

position would have felt a threat of bodily harm from House’s

conduct.    Id.

     House obtained money from the teller after presenting a

demand note to her.    Further, House’s presentence investigation

report (“PSR”) indicated that she asked the teller to give her

all of the teller’s money and not to include the strap as

required.    Finally, the PSR revealed that the teller was very

scared during the robbery and remains very cautious when

customers approach her.

     Because House’s demand note and oral demands caused the

teller to fear for her safety, there was a sufficient factual

basis for the intimidation element of House’s guilty plea to bank

robbery.    The district court did not commit plain error or clear

error.   Accordingly, the judgment on the district court is

AFFIRMED.